Citation Nr: 0322114	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-06 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as residuals of cold injury to the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service from March 1982 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
RO, which denied the benefits sought on appeal.  

In an October 2002 decision, the Board found that new and 
material evidence had been submitted to reopen a claim of 
service connection for a low back disorder, previously denied 
at the RO in a prior final rating decision.  The October 2002 
Board decision deferred a decision as to the reopened claim, 
and the claim of service-connection for a bilateral foot 
disorder, claimed as residuals of a cold injury to the feet, 
informing the veteran that the Board was about to engage in 
development pursuant to Veterans Claims Assistance Act of 
2000 (VCAA).  The development was not completed, and the 
matter must now be remanded to the RO for consideration 
consistent with the interpretation of VCAA by the United 
States Court of Appeals for Veterans Claims (Court).  


REMAND

The Board again notes that there was a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The veteran was provided notice of VCAA in the 
Board's October 2002 decision regarding other claims not 
presently on appeal.  

In January and June 2003, the Board attempted to complete 
development of the two claims presently on appeal-
specifically, the VA examination of the veteran.  After due 
notice, and without any offer of an explanation or excuse, 
the veteran failed to report to VA examinations initially 
scheduled in February 2003 and rescheduled in June 2003.  In 
May 2003, the Board was advised that the veteran had 
relocated within the Detroit, Michigan area, that the notices 
of both the October 2002 Board decision and the January 2003 
VA examination were returned by the postal authorities as 
undelivered.  It is also noted that the January 2003 Board 
notice of planned development under VCAA, included notice 
that his failure to report to a VA examination may result in 
the denial of his claims on appeal under 38 C.F.R. § 3.655 
(2002).  The notice provided not only citation to the 
regulation, but an excerpt of the applicable provisions.  It 
does not appear, however, that the veteran was given actual 
notice of 38 C.F.R. § 3.655, as no notice has been issued to 
the new address.  This development must be completed at the 
RO, even though these notices were correctly sent by VA to 
the veteran's last known address of record, and even though 
the claims file indicates that the notice of the rescheduled 
VA examination in June 2003 was issued to the new address.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision, which now requires that 
the Board remand this case so that the necessary development 
may be completed at the RO.  In Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, 327 
F. 3rd 1339 (Fed. Cir. 2003), 327 F. 3rd 1339 (Fed. Cir. 
2003), the Federal Circuit held that that part of the 
Veterans Claims Assistance Act of 2000 (VCAA), at 38 C.F.R. 
§ 19.9(a)(2)(ii), which allowed for claims development at the 
Board, the Board receipt of additional evidence, and Board 
issued corrective VCAA duty to notify letters, was invalid as 
contrary to 38 U.S.C.A. § 5103(b).  The Board finds that the 
Board's January 2003 VA examination notice might be 
considered to be defective under the DAV Federal Circuit 
case.  Accordingly, the case is remanded to the RO so that 
the veteran may be given actual notice of 38 C.F.R. § 3.655, 
as well as provided an opportunity to appear for another VA 
examination, should he agree to participate in a VA 
examination.  

In finding so, the Board emphasizes that it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time under 38 C.F.R. 
§ 3.655, since it appears that notice of this regulation has 
not been received by the veteran.  Notice of 38 C.F.R. 
§ 3.655 might secure better cooperation of the veteran in 
attending appropriate VA examinations, but the Board is 
unwilling to find that VCAA has been satisfied in this case, 
given the above Court and Circuit Court case law interpreting 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The Board has other concerns.  While the veteran's low back 
claim has been reopened, primarily due to medical evidence of 
current diagnosis, it is not clear that the veteran has been 
given due notice of his need to submit or identify medical 
nexus evidence, which links the current low back disorder to 
his prior military service or an incident in service, as 
opposed to the February 1996 work-related fork lift incident 
where the veteran sustained a low back injury.  The Board 
also expresses concern as to whether the veteran had been 
advised as to what sort of medical nexus evidence or 
information he needs to submit to VA, and what sort of 
medical nexus evidence VA will obtain on its own, or will do 
so in response to information he may provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board remands 
the matter to the RO so that the veteran may be advised of 
both the duty to assist and duty to notify provisions of 
VCAA, as interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran must be informed of what 
sort of medical nexus evidence is needed to support his 
reopened claim on appeal-that is, medical nexus evidence of 
a current low back disorder which is due to his prior 
military service or a documented incident therein, as well as 
both a current diagnosis and medical nexus regarding his 
claimed bilateral foot disorder.  The veteran should be 
advised that the Board sought, and VA continues to seek, VA 
examinations of the disorders at issue so as to obtain this 
necessary information which might be helpful to his claims on 
appeal.  

Therefore, for these reasons the instant Remand is required.  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for low back or foot 
symptomatology from March 1992 to the 
present, including regarding a February 
1996 low back injury at work.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from March 1992 
to the present--if not already of record, 
as identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.  

2.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The notice must inform the veteran of 
what sort of evidence is needed to 
support both his reopened claim of 
service connection for a low back 
disorder-that is, medical nexus 
evidence, and his claim for service-
connection of a bilateral foot disorder, 
claimed as residuals of a cold injury-
that is, both medical nexus evidence and 
a current diagnosis.  The veteran should 
be provided an adequate time in which to 
respond to the VCAA notice.  

3.  The RO should contact the veteran 
and his representative and notify them 
of the provisions of 38 C.F.R. § 3.655 
and the need to show good cause for 
failing to report to the June 2003 VA 
examinations.  The notice should also 
provide him with a reasonable amount of 
time to submit evidence and argument on 
this point, and offer him the 
opportunity to address this question at 
a hearing.  Documentation of this notice 
should be associated in the file.  Any 
response should be associated with the 
claims file.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, as interpreted by the 
Court in Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  

5.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal, to include consideration of 
38 C.F.R. § 3.655 and explanation of its 
application in this case.  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, with a recitation of 
38 C.F.R. § 3.655 and explanation of its 
application in this case, and an 
opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


